DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/30/2021 has been considered by the Examiner.

Response to Preliminary Amendments/Status of Claims
Claims 1-20, filed on 03/03/2021, are under consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demmel et al. (US 6,074,984, Example 2 Col 20 lines 8-20).
Demmel teaches contacting alumina with vanadium oxalate (line 9 of Col 20), spray drying the mixture (assumed to read on step (b) of claim 1), and calcining the dried/solid catalyst precursor material at 650°C (line 19 of Col 20) to produce an active catalyst comprising vanadium oxide (Col 8 lines 29-30). This examples anticipates claim 1—see MPEP 2131.03 I.  
The oxalate also anticipates the dicarboxylate of pending claims 2-3.
Regarding claim 11, Demmel teaches a catalyst that comprises vanadium oxide droverd from vanadyl oxalate (Example 2). Demmel does not specify that the catalyst is “for non-oxidative dehydrogenation of alkanes” however, “By disclosing in a patent application a device that inherently performs a function or has a property, operates according to a theory or has an advantage, a patent application necessarily discloses that function, theory or advantage, even though it says nothing explicit concerning it.”—see MPEP 2163.07(a). Here, the catalyst is viewed as a device. Also, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”—see MPEP 2112.01 I. The properties of the catalyst, such as surface area as recited in pending claim 14, is also assumed to be included in the prior art product. 

Claims 11-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez Valente et al. (US 2014/0114109).

anchez Valente teaches a catalyst that comprises vanadium oxide derived from vanadyl oxalate wherein the catalyst also comprises alkali metal dopant ([0026]-[0027], [0031], [0094], [0097], [0101]-[0102], and [0107]). The catalyst MoVSbA is used to convert ethane (alkane) into ethylene (AKA ethene or alkene) at a temperature of 430-460°C [0116], wherein A can be K (potassium; [0082]). Here, the recited steps and conditions overlap those recited in pending claim 17. The disclosed contacting temperature anticipates the claimed range of 400-800 °C—see MPEP 2131.03 I.  The catalyst of Sanchez Valente, which comprises vanadium oxide derived from vanadyl oxalate, and a dopant such as K (potassium) anticipates the claimed catalyst.
It is noted that Sanchez Valente teaches an oxidative coupling reaction while claim 11 recites “non-oxidative dehydrogenation of alkanes” however, the differences between the preamble of claim 11 and the prior art are not considered significant for a patentably point of view.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Demmel et al. (US 6,074,984).
Regarding claim 4, Demmel teaches the drying is carried out at 200-500°F (93-260°C, Col 16 line 50 to Col 17 line 2). The disclosed drying temperature overlaps the claimed drying temperature of 70-150°C and establishes a prima facie case of obviousness since the claimed range(s) “overlap or lie inside ranges disclosed by the prior art”—see MPEP 2144.05.I. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Demmel et al. (US 6,074,984) in view of Bond et al. (US 2018/0354883).
Regarding claim 5, the disclosed alumina is generic and includes one or all of the recited aluminas. Also, Bond teaches supporting vanadium on alumina (i.e. similar to the field of Demmel) wherein the vanadium is connected to an oxalate (i.e. dicarboxylate) and the alumina is in the gamma (γ) alumina ([0012]).
Therefore, and before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have used gamma alumina in the method of Demmel because this kind of alumina is known as a support for vanadium catalysts with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Demmel et al. (US 6,074,984) in view of Togari et al. (US 4,440,631)
Regarding claim 6, Demmel does not specify the amount of vanadium on the alumina support.
However, Togari teaches making vanadium on alumina catalyst wherein the alumina support is wetted with vanadium oxalate and dried (Col 8 line 58 to Col 9 line 20 including Table 1). The vanadium loading on the alumina is about 5.5 wt% (Table 1). This amount overlaps the claimed vanadium loading of 2-20 wt% and and establishes a prima facie case of obviousness since the claimed range(s) “overlap or lie inside ranges disclosed by the prior art”—see MPEP 2144.05.I.
Therefore, and before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have used the disclosed amount of vanadium in the method of Demmel because this amount of supporting vanadium on alumina is known and can be practiced with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.
Allowable Subject Matter
Claims 7-10, 15-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 7-10, no prior art was located to suggest the method of claim 1 wherein the solution in step (a) also comprises an alkali metal oxide precursor material.

Regarding claims 18-20, no prior art was located to suggest using the catalyst of claim 11 in dehydrogenation of a feed source comprising an alkane at 400-800 °C to produce a product stream comprising an alkene wherein the alkane is isobutane and the alkene is isobutene, the contacting is done in the absence of oxygen or halogenated alkanes, and wherein the catalyst is heated and reduced (as regards to pending claim 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/ALI Z FADHEL/Primary Examiner, Art Unit 1772